DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
This is a first office action for application Serial No. 16/573,202 filed on 09/17/2019. Claims 1-7 have been examined. 

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claim 7 is rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter. The claim(s) does/do not fall within at least one of the four categories of patent eligible subject matter because the claim, under a broadest reasonable interpretation, is directed to a program (i.e. transitory data).

Claim Interpretation
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform 
“a visit proposal place extraction unit configured to extract … places” (cl. 1)
“an information acquisition unit configured to acquire … place” (cl. 1)
a degree-of-interest change decision unit configured to decide … environment” (cl. 1, 5)
a course proposal unit configured to determine … interest.” (cl. 1-4)
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.



The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-7 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.

Claim 1 recites: "A course proposal device comprising:
a visit proposal place extraction unit configured to extract a plurality of places present within a predetermined distance from a travel route to a destination as visit proposal places;
an information acquisition unit configured to acquire information indicating a degree of interest of a user in the visit proposal place;
a degree-of-interest change decision unit configured to decide whether or not the degree of interest has changed with a change in an environment; and
a course proposal unit configured to determine a course to be proposed to the user based on the degree of interest, wherein:
the course proposal unit determines a course to be newly proposed to the user based on the changed degree of interest when the degree-of-interest change decision unit decides that the degree of interest has changed."
This language is vague and indefinite for at least the following reasons:
Antecedent Basis: The following terms lack proper antecedent basis: 
“the visit proposal place”
“the degree of interest” (i.e. which degree of interest)
“the changed degree of interest”
Generally Unclear: 
The terms “extraction unit” and “extract” are vague and indefinite as it is unclear whether these terms are directed to the function of “identifying” information, “removing” information, or some other function.
The language “places present within a predetermined distance from a travel route to a destination” is vague and indefinite as it is unclear whether the term “places present” is directed to areas, discrete positions, geographical locations, points of interest, or some other concept. Furthermore, the language “present” is generally vague and indefinite as it is unclear whether this language is intended to convey: located, existing, current, or some other concept.
The terms "decision unit" and “decide[s]” as employed in the claims are vague and indefinite as the scope of this term is not clearly articulated. Namely, it is unclear if this term is intended to be directed to "determining whether or not the degree of interest has changed” or whether this language is directed to “setting/selecting/causing a change in a degree of interest”
Omitting Essential Elements: The claim is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being 
Intended Use: The following language is vague and indefinite as it is unclear whether the scope of this language is intended to affirmatively require specific performance or whether this language is deliberately articulated as an expression of intended use.
“a course to be proposed ... changed.” 
“a course to be newly proposed to the user … changed."
Accordingly, this language does not serve to patentably distinguish the claimed structure over that of the reference. See In re Pearson, 181 USPQ 641; In re Yanush, 177 USPQ 705; In re Finsterwalder, 168 USPQ 530; In re Casey, 512 USPQ 235; In re Otto, 136 USPQ 458; Ex parte Masham, 2 USPQ 2nd 1647.
Although the following language does not necessarily cure the issues discussed above, for purposes of examination under 35 USC 102 and 103, Examiner will interpret this language as reading:
"A course proposal device comprising:
a visit proposal place identification unit configured to identify a plurality of geographical positions located within a predetermined distance from a travel route to a destination as visit proposal places;
a visit proposal place;
a degree-of-interest change determination unit configured to determine whether or not a degree of interest has changed [intended to be based on ]; and
a course proposal unit configured to determine a course [intended to be proposed to the user based on a degree of interest, wherein:
the course proposal unit determines a course [intended to be newly proposed to the user based on a changed degree of interest when the degree-of-interest change determination unit determines that a degree of interest has changed]]."
Claims 2-5 are further rejected as depending on this claim.

Claim 2 recites: "The course proposal device according to claim 1, wherein the course proposal unit determines the course in consideration of a degree of distance importance indicating a measure of whether or not the user places importance on the shortness of the driving distance."
This language is also rejected as vague and indefinite for the same reasons discussed in the rejection of claim 1 above. 
Although the following language does not necessarily cure the issues discussed above, for purposes of examination under 35 USC 102 and 103, Examiner will interpret this language as reading:
a course in consideration of a degree of distance importance indicating a measure of whether or not the user places importance on a shortness of a driving distance."

Claim 3 recites: "The course proposal device according to claim 1, wherein the course proposal unit extracts a meal place present within a predetermined distance from the course to be proposed."
This language is also rejected as vague and indefinite for the same reasons discussed in the rejection of claim 1. 
Although the following language does not necessarily cure the issues discussed above, for purposes of examination under 35 USC 102 and 103, Examiner will interpret this language as reading:
"The course proposal device according to claim 1, wherein the course proposal unit identifies a meal place present within a predetermined distance from a course [intended to be proposed]."

Claim 4 recites: "The course proposal device according to claim 1, wherein the course proposal unit determines whether or not the course is in time for an arrival time of a destination and an available visit time of a visit proposal place when proposing the course, deletes a visit proposal place with a low degree of interest from a plurality of the visit proposal places when the course proposal unit determines that the course is not in to be in time for the arrival time of the destination and an available visit time of a visit proposal place after the deletion."
This language is also rejected as vague and indefinite for the same reasons discussed in the rejection of claim 1 above. 
Although the following language does not necessarily cure the issues discussed above, for purposes of examination under 35 USC 102 and 103, Examiner will interpret this language as reading:
"The course proposal device according to claim 1, wherein the course proposal unit determines whether or not the course is in time for an arrival time of a destination and an available visit time of a visit proposal place when proposing the course, deletes a visit proposal place with a low degree of interest from a plurality of [intended to be in time for the arrival time of the destination and an available visit time of a visit proposal place after the deletion]."

Claim 5 recites: "The course proposal device according to claim 1, wherein the degree-of-interest change decision unit decides that the degree of interest has changed when at least one of weather, a degree of congestion of the visit proposal place, and a degree of congestion of a road has changed."
This language is also rejected as vague and indefinite for the same reasons discussed in the rejection of claim 1 above. 

"The course proposal device according to claim 1, wherein the degree-of-interest change determination unit determines that a degree of interest has changed when at least one of weather, a degree of congestion of a visit proposal place, and a degree of congestion of a road has changed."

Claim 6 recites: "A course proposal method comprising:
a visit proposal place extraction step of extracting a plurality of places present within a predetermined distance from a travel route to a destination as visit proposal places;
an information acquisition step of acquiring information indicating a degree of interest of a user in the visit proposal place;
a degree-of-interest change decision step of deciding whether or not the degree of interest has changed with a change in an environment; and
a course proposal step of determining a course to be proposed to the user based on the degree of interest, wherein:
the course proposal step includes determining a course to be newly proposed to the user based on the changed degree of interest when a decision is made in the degree-of-interest change decision step that the degree of interest has changed."
This language is also rejected as vague and indefinite for the same reasons discussed in the rejection of claim 1 above. 

"A course proposal method comprising:
a visit proposal place identification step of identifying a plurality of geographical positions located within a predetermined distance from a travel route to a destination as visit proposal places;
an information acquisition step of acquiring information indicating a degree of interest of a user in a visit proposal place;
a degree-of-interest change determination step of determining whether or not the degree of interest has changed [intended to be based on ]; and
a course proposal step of determining a course [intended to be proposed to the user based on the degree of interest, wherein:
the course proposal step includes determining a course [intended to be newly proposed to the user based on a changed degree of interest when a determination is made in the degree-of-interest change determination step that the degree of interest has changed]]."

Claim 7 recites: "A program causing a computer functioning as a course proposal device to execute:
extraction step of extracting a plurality of places present within a predetermined distance from a travel route to a destination as visit proposal places;
an information acquisition step of acquiring information indicating a degree of interest of a user in the visit proposal place;
a degree-of-interest change decision step of deciding whether or not the degree of interest has changed with a change in an environment; and
a course proposal step of determining a course to be proposed to the user based on the degree of interest, wherein:
the course proposal step includes determining a course to be newly proposed to the user based on the changed degree of interest when a decision is made in the degree-of-interest change decision step that the degree of interest has changed.”
This language is also rejected as vague and indefinite for the same reasons discussed in the rejection of claim 1 above. 
Although the following language does not necessarily cure the issues discussed above, for purposes of examination under 35 USC 102 and 103, Examiner will interpret this language as reading:
"A program causing a computer functioning as a course proposal device to execute:
a visit proposal place identification step of identifying a plurality of geographical positions located within a predetermined distance from a travel route to a destination as visit proposal places;
a visit proposal place;
a degree-of-interest change determination step of determining whether or not a degree of interest has changed [intended to be based on ]; and
a course proposal step of determining a course [intended to be proposed to the user based on a degree of interest, wherein:
the course proposal step includes determining a course [intended to be newly proposed to the user based on a changed degree of interest when a determination is made in the degree-of-interest change determination step that a degree of interest has changed]].”

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-7 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Sheynblat (US 2007/0219706 A1).

Regarding claim 1, Sheynblat discloses a course proposal device (see e.g. at least Abstract, Fig. 3, and related text) comprising:
a visit proposal place identification unit (e.g. at least wireless communication device (WCD) 302, base station transceiver (BST) 306, application server 312, position determining entity (PDE) 314, see e.g. at least Fig. 3, and related text) configured to identify a plurality of geographical positions located within a predetermined distance from a travel route to a destination as visit proposal places (e.g. at least POIs 104, see e.g. at least p. 9, 33, Fig. 2, 4, 7-10, and related text);
an information acquisition unit configured to acquire information indicating a degree of interest of a user in a visit proposal place (see e.g. at least p. 9, 49, Fig. 5-10, and related text);
a degree-of-interest change determination unit (e.g. at least WCD 302, BST 306, application server 312, PDE 314, see e.g. at least Fig. 3, and related text) configured to determine whether or not a degree of interest has changed [intended to be based on a change in an environment] (see e.g. at least Abstract, p. 41, 46, 56-57, 65, Fig. 3-4, 7-10, and related text); and
a course proposal unit (e.g. at least WCD 302, BST 306, application server 312, PDE 314, see e.g. at least Fig. 3, and related text) configured to determine a course (id.) [intended to be proposed to the user based on a degree of interest, wherein:


Regarding claim 2, Sheynblat discloses that the course proposal unit determines a course in consideration of a degree of distance importance indicating a measure of whether or not the user places importance on a shortness of a driving distance (see e.g. at least Abstract, p. 49, 73, Fig. 5, and related text).

Regarding claim 3, Sheynblat discloses that the course proposal unit identifies a meal place present within a predetermined distance from a course [intended to be proposed] (see e.g. at least Abstract, p. 49, 73, Fig. 5, and related text).

Regarding claim 4, Sheynblat discloses that the course proposal unit determines whether or not the course is in time for an arrival time of a destination and an available visit time of a visit proposal place when proposing the course, deletes a visit proposal place with a low degree of interest from a plurality of visit proposal places when the course proposal unit determines that the course is not in time, and determines a course [intended to be in time for the arrival time of the destination and an available visit time of a visit proposal place after the deletion] (see e.g. at least Abstract, p. 49, 56-59, 65, 73, Fig. 2, 4-5, 7-10, and related text).

claim 5, Sheynblat discloses that the degree-of-interest change determination unit determines that a degree of interest has changed when at least one of weather, a degree of congestion of a visit proposal place, and a degree of congestion of a road has changed (see e.g. at least Abstract, p. 49,55, 65, Fig. 5-10, and related text).

Regarding claim 6, Sheynblat discloses a course proposal method (see e.g. at least Abstract, Fig. 7-10, and related text) comprising:
a visit proposal place identification step of identifying a plurality of geographical positions located within a predetermined distance from a travel route to a destination as visit proposal places (see e.g. at least p. 9, 33, Fig. 2, 4, 7-10, and related text);
an information acquisition step of acquiring information indicating a degree of interest of a user in a visit proposal place (see e.g. at least p. 9, 49, Fig. 5-10, and related text);
a degree-of-interest change determination step of determining whether or not the degree of interest has changed [intended to be based on a change in an environment] (see e.g. at least Abstract, p. 41, 46, 56-57, 65, Fig. 3-4, 7-10, and related text); and
a course proposal step of determining a course (id.) [intended to be proposed to the user based on the degree of interest, wherein:
the course proposal step includes determining a course [intended to be newly proposed to the user based on a changed degree of interest when a determination is made in the degree-of-interest change determination step that the degree of interest has changed]] (id.).

Regarding claim 7, Sheynblat discloses a program (see e.g. at least Abstract, Fig. 7-10, and related text) causing a computer functioning as a course proposal device (id., see also e.g. at least Fig. 3, 11, and related text) to execute:
a visit proposal place identification step of identifying a plurality of geographical positions located within a predetermined distance from a travel route to a destination as visit proposal places (see e.g. at least p. 9, 33, Fig. 2, 4, 7-10, and related text);
an information acquisition step of acquiring information indicating a degree of interest of a user in a visit proposal place (see e.g. at least p. 9, 49, Fig. 5-10, and related text);
a degree-of-interest change determination step of determining whether or not the degree of interest has changed [intended to be based on a change in an environment] (see e.g. at least Abstract, p. 41, 46, 56-57, 65, Fig. 3-4, 7-10, and related text); and
a course proposal step of determining a course (id.) [intended to be proposed to the user based on the degree of interest, wherein:
the course proposal step includes determining a course [intended to be newly proposed to the user based on a changed degree of interest when a determination is made in the degree-of-interest change determination step that the degree of interest has changed]] (id.).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHARLES J HAN whose telephone number is (571)270-
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christian Chace can be reached on 571-272-4190.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/CHARLES J HAN/Primary Examiner, Art Unit 3662